Case: 19-40836         Document: 00515856800          Page: 1      Date Filed: 05/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                               May 11, 2021
                                     No. 19-40836                             Lyle W. Cayce
                                  Conference Calendar                              Clerk



   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Osvaldo Gonzalez,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 7:16-CR-62-4


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Osvaldo Gonzalez has moved to
   withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
   and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Gonzalez has not
   filed a response.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-40836    Document: 00515856800          Page: 2   Date Filed: 05/11/2021




                                  No. 19-40836


         We have reviewed counsel’s brief and relevant portions of the record.
   We concur with counsel’s assessment that the appeal presents no nonfrivo-
   lous issue for appellate review. Accordingly, the motion to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                       2